Hough, J.,
Dissenting. — In Illinois, and perhaps elsewhere, it is provided by statute that the court which grants a divorce shall dispose of the homestead estate according to the equities of the case. Acts of Ill. 1871-2, p. 478, § 6. No court in this State is invested with any such authority. Our homestead act provides for the wife, and continues in her, in the event she should become a widow? the right so acquired and held by her as wife. But it makes no provision whatever for women who have been divorced. Brown v. Brown, 68 Mo. 396. It is said, however, in the opinion of the majority, that the statute makes no distinction between an “ abandoned wife” and a “divorced wife.” There is no such person known to the law as a “ divorced wife.” The phrase is a solecism. When a woman is divorced, she is no longer a wife, and cannot be the widow of the person from whom she is divorced. Dobson v. Butler, 17 Mo. 87. Such a person, therefore, cannot claim the benefit of the provisions made by the homestead law for wives and widows.
The position is also impliedly assumed, that as the statute gave Mrs. Asher a right to a homestead, and also gave her a right to a divorce, the exercise of her statutory right to obtain a divorce could not divest her of her statutory right to a homestead. As well might it be said that as the statute gives the wife a right to a homestead, and a *37right also to join her husband in conveying it away, the exercise of her statutory right to convey will not destroy her statutory right to the homestead; The consequence of the exercise of a statutory right must, of course, depend upon the nature and legal effect of the right exercised. A strange condition of things would ensue under the ruling of the majority, if Lewis Asher, having a right to the custody of his children, should marry again and claim the homestead. I am of the opinion that the right of Alice Asher to a homestead ceased when she ceased to be the wife of Louis Asher.
Henry, J. concurs.